Citation Nr: 1135552	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-28 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement an increased rating for gastroesophageal reflux disease (GERD), currently rated 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from January to May 1977 and from November 2002 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over this case was subsequently transferred to the VARO in Houston, Texas, and that office forwarded the appeal to the Board.

In December 2009, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.  In her September 2007 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing before a Veterans Law Judge (VLJ) of the Board at the RO, and one was scheduled for August 18, 2011.  However, the Veteran failed to appear for the hearing, and her request will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2010).


FINDING OF FACT

GERD has not caused material weight loss, hematemesis, melena, or anemia, or any symptoms approximating severe impairment of health.


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 30 percent for GERD. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.114, Diagnostic Code 7346 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO sent a December 2006 letter that erroneously indicated the claim was one for service connection.  However, the RO sent a January 2007 letter, which explained that the prior letter was incorrect and properly notified the Veteran of the evidence needed to substantiate her claim for an increased rating for GERD.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).



For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the January 2007 letter complied with this requirement.

The Veteran has substantiated her status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of her claim, in the January 2007 letter.

In addition, in a May 2008 letter, the RO provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in August 2008 and subsequent supplemental statements of the case (SSOCs).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  





In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  A February 2011 VA social work note indicated that the Veteran had recently been awarded Social Security Administration (SSA) benefits.  As this note does not indicate that the SSA award was based on the Veteran's GERD, or even that it was based on disability as opposed to age (the Veteran was born in 1949), and there is no other indication that these records are potentially relevant to the claim, the RO was not required to request these records pursuant to its duty to assist.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (when the evidence indicates that the Veteran is in receipt of SSA disability payments, VA's duty to assist requires that it seek the SSA's disability determination and the medical records underlying it only when these records are relevant to the claim).

In addition, the Veteran was afforded three VA examinations as to the severity of her GERD, in February 2007, June 2008, and February 2010.  Although the February 2007 VA examiner did not review the claims file, these examinations were adequate because, for the reasons stated below, they described the disability in sufficient detail to allow the Board to make a fully informed evaluation, and also discussed, to varying degrees, the Veteran's prior medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  See also See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance"); VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for an increased rating for GERD is thus ready to be considered on the merits.





Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform 30 percent rating is proper.

The Veteran's GERD is rated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346, applicable to hiatal hernia. GERD is not specifically listed in the Rating Schedule, and the Veteran's GERD is therefore rated by analogy. 38 C.F.R. § 4.20.  As discussed below, the Veteran's GERD was diagnosed along with hiatal hernia. Therefore, the Board finds rating by analogy to DC 7346 to be appropriate. 38 C.F.R. § 4.114 provides that ratings under DCs 7301 through 7329, 7331, 7342, and and 7345 to 7348, inclusive, will not be combined with each other. 


Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  The evidence discussed below reflects that DC 7346 reflects the dominant disability picture.

DC 7346 provides for a 30 percent rating when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. The maximum, schedular, 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  

For the following reasons, the Board finds that the Veteran's symptoms have more nearly approximated the criteria for a 30 percent rating under DC 7346 throughout the appeal period.

Each of the three VA examination reports indicated that there were few, if any, symptoms listed in the criteria for a 60 percent rating, and that there were no other symptom combinations productive of anything approaching severe impairment of health.  The February 2007, June 2008, and February 2010 VA examination reports indicated that there was no hematemesis, melena, or anemia, weight loss, or gastrointestinal bleeding.  There was heartburn, epigastric reflux, burning pain, dyspepsia, and pre-prandial indigestion.  There was also daily nausea and reflux and regurgitation of clear fluid, but no vomiting.  Examination in February 2007 was benign, with the abdomen soft and nontender with no masses.  The general state of health was described in each examination report as "good."

As noted, the February 2007 VA examiner did not review the claims file.  However, he did report that the Veteran was diagnosed with a hiatal hernia and GERD three years previously, an EGD was performed, that she took medication and had diarrhea and gained five pounds with no nausea or vomiting, and the findings otherwise described the relevant symptomatology.  The lack of review of the claims file does not render the examination inadequate. 

The VA treatment records are consistent with the above VA examination reports with regard to the GERD symptomatology.  The Veteran denied melena in August and October 2007, and the GERD was described as well controlled with medication in April and July 2010.  There were also notations of lower abdominal pain and weight gain (rather than loss) in July and September 2009 and vertigo and nausea in January 2010.

The medical evidence thus indicates that the only symptom listed in the criteria for a 60 percent rating that was present during the appeal period was pain, and neither the pain or any other symptoms caused significant impairment of health, as the Veteran's overall state of health was good.

The Board has also considered the lay evidence, including the Veteran's statements during the December 2009 RO hearing.  The Veteran is competent to report the symptoms that she experiences.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Significantly, many of the above recording of symptomatology based based on the reports of the Veteran.  Moreover, during the RO hearing, she confirmed that she had gained rather than lost weight, had never been treated for anemia, and had near constant pain and regurgitation once or twice per week.  Her written statements did not indicate otherwise.  The Veteran's testimony was thus consistent with the examination findings that do not warrant a higher, 60 percent rating for the reasons stated above.

The above analysis reflects that the Veteran's symptoms more closely approximate the criteria for a 30, rather than a 60 percent rating under DC 7346.  38 C.F.R. § 4.7.  Moreover, no higher rating is warranted under any other potentially applicable diagnostic code.  Most of the diagnostic codes applicable to the digestive system require anorexia or weight loss, which the Veteran has been shown above not to have experienced during the appeal period.  See, e.g., DC 7345 (anorexia and substantial weight loss listed in the criteria for 60 percent rating for chronic liver disease); DC 7347 (loss of weight and other findings showing pancreatic insufficiency required for 60 percent rating in addition to frequent attacks of abdominal pain).

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's GERD are fully contemplated by the applicable rating criteria.  The symptoms of epigastric distress, dysphagia, pyrosis, regurgitation, pain, vomiting, weight loss, hematemesis, melena, and anemia were all address in treatment notes and examinations during the appeal period and the Board was able to compare the Veteran's symptoms with those listed in the criteria for 30 and 60 percent ratings.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.   The Veteran reported two days of lost work in the previous 12 months due to GERD, and that she was able to do the activities of daily living.  This would not constitute marked interference with employment, i.e., beyond that contemplated by the assigned 30 percent rating.   




See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Therefore, referral for consideration of an extraschedular rating for GERD is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence is against the claim for an increased rating for GERD.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

A rating than 30 percent for GERD is denied.




____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


